Citation Nr: 1028024	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  04-20 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) due to 
personal assault.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith


INTRODUCTION

The Veteran served on active duty from October 1979 to October 
1983. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
with jurisdiction subsequently transferred to the New York, New 
York, RO. 

In September 2009, the Veteran testified at a Board 
videoconference hearing before the undersigned Acting Veterans 
Law Judge sitting at the New York RO.  A transcript of this 
hearing is associated with the claims folder.

The Veteran is seeking service connection for a psychiatric 
disorder she contends is related to her military service.  The 
medical evidence of record shows that the Veteran has been 
diagnosed with PTSD and depressive disorders.  Accordingly, the 
Board has re-characterized the issue as noted on the title page 
so as to encompass any diagnosed mental disorder that may be 
related to the Veteran's service.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009) (providing that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

In July 2007, notice was sent to the Veteran with respect 
to a rating decision that found that she had not submitted 
new and material evidence to reopen four previously denied 
claims for service connection for a hysterectomy, for 
hepatitis C, for the human immunodeficiency virus (HIV), 
and for a right knee condition.  A timely Notice of 
Disagreement (NOD) was not submitted in response to this 
decision.  However, in May 2008, a statement was submitted 
by the Veteran in which she indicated that the notice of 
the July 2007 rating decision had not been sent to her 
last known address of record that she had provided to VA, 
and that she wished to file a NOD with respect to this 
rating decision.  No action was taken by the RO with 
respect to this letter which raises issues as to whether a 
timely NOD was filed, and whether the July 2007 rating 
decision became final due to the notice of the rating 
decision not being sent to the last known address of 
record.  These matters are accordingly referred to the RO 
for consideration in the first instance.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required on her part.


REMAND

The Veteran contends that she has PTSD as the result of a 
physical assault that occurred during service while stationed at 
Fort Bliss according to testimony she provided at the Board 
hearing.  She maintains that she told serviceman M. (with whom 
she was having an affair) that she was pregnant by him, and he 
punched her in the stomach.  She did not report the physical 
assault because she was scared.  As the result of the physical 
assault, she began to drink.  She also got involved in an 
argument with another soldier and received an Article 15.  Her 
drinking progressed to alcoholism and drug abuse when she later 
transferred to Germany.  She eventually entered Rehab for 
treatment.  Prior to the physical assault, she maintains that she 
was a "good soldier" and had no problems.  She did note that 
she had a prior history of sexual abuse by family members.  Also, 
she indicated that M. died two or three months after the physical 
assault.  At the hearing, the Veteran also indicated that her 
military occupational specialty was a personnel records 
specialist.  As such, she had access to her military records and 
took records pertaining to her Article 15 out of her personnel 
records and placed them in her "finance records."  She also 
removed records pertaining to treatment she received in Rehab in 
Germany from her service records, but claimed that she later 
provided these records to VA.  It was agreed during the Travel 
Board hearing that the record would be held open for 60 days to 
give the Veteran the opportunity to provide any copy of the 
Article 15 records she might have in her possession and to submit 
updated treatment records, but no records were submitted.  

Previously, in an April 2003 statement, the July 2004 PTSD 
Questionnaire, and the December 2005 VA Form 9, the Veteran 
acknowledged her childhood abuse but contended that the military 
was male-oriented and hard on a woman going through basic 
training, as well as a "feeding ground for sexual harassment" 
which aggravated her PTSD.  

Service treatment records show that in July 1980, the Veteran had 
several complaints including a "nervous stomach."  The service 
examiner noted an assessment of stress-related physical symptoms.  
No record documents the Veteran's claimed pregnancy.  Rather, an 
August 1980 record shows the Veteran reported that she was last 
pregnant in August 1979.  A September 1980 pregnancy test was 
negative.  An April 1981 record shows the Veteran had some 
gynecological complaints.  She indicated that she had similar 
symptoms in September 1980 before she became pregnant.  She 
reported that she had an "Ab" [abortion] in November 1980.  At 
the hearing, the Veteran suggested that she had an abortion and 
that it was performed by a private medical facility.  Records 
further show that the Veteran was referred to the Detox Center 
for a consultation in March 1983.  It was noted that the Veteran 
was also seen in Outpatient Psychiatry in March 1983.  No details 
of the treatment were provided.  According to a response obtained 
from the National Personnel Records Center (NPRC) in December 
2006, there are no mental health records on the Veteran 
maintained separately from her service treatment records that are 
available to provide to VA.  

Additional evidence submitted by the Veteran's representative 
included personnel records dated in January 1983, March 1983, and 
June 1983 that showed that the Veteran had been placed in 
treatment for alcoholism and drug abuse.  The Veteran waived her 
right to undergo a separation physical in September 1983.  
Thereafter, the Veteran underwent an examination for enlistment 
into the Army National Guard in September 1984.  The report on 
the exam was absent any relevant findings.  The accompanying 
Report of Medical History similarly showed no relevant 
complaints.  

Service personnel records indicate that the Veteran was stationed 
at Fort Bliss from March 1980 to June 1981.  The Veteran received 
letters of appreciation, commendation, and achievement in May 
1980, August 1980, April 1981, May 1981, June 1981, and August 
1983.  The 1983 letter was for "loyalty, dedication, and 
untiring support" provided in the Personnel Records Division.  
The Veteran was discharged from active duty in October 1983.  
Thereafter, the Veteran enlisted in the Army National Guard of 
New Jersey in October 1984.  A November 1984 letter, however, 
indicated that action to reduce the Veteran's grade from E4 to E3 
was being considered on account of her having accumulated four 
absences without leave (AWOLS).  She was reduced in grade in 
December 1984.  A March 1985 letter indicated that action to 
reduce the Veteran's grade from E3 to E2 was being considered on 
account of her having accumulated 16 AWOLS.  She was reduced in 
grade in March 1985.  The Report of Separation and Record of 
Service shows the Veteran was released from the National Guard in 
April 1985 under honorable conditions for "Unsatisfactory 
Participation."  

VA treatment records from VA medical facilities in Buffalo, 
Albany, Syracuse, Cincinnati, Central California, Durham, and 
Salisbury dated from July 1986 to June 2007 show the Veteran 
reported a pre-service history of sexual abuse by family members.  
She was diagnosed with PTSD and depressive disorders.  The 
Veteran underwent a VA examination in connection with her claim 
in June 2002.  The report notes that the Veteran was seeking 
service connection for PTSD secondary to her 'service related' 
HIV status.  The Veteran also reported that she saw a 
psychiatrist in 2000 who told her that she had mild PTSD since 
she was ten years old, secondary to being sexually abused by her 
brothers.  Based on a review of the claims file and examination 
of the Veteran, the examiner concluded that the Veteran did not 
fully meet the criteria for PTSD.  The examiner related that the 
stressors for any symptoms of depression or PTSD were secondary 
to the Veteran's childhood sexual abuse by her brothers.  The 
examiner added that although there was an incident of the Veteran 
being beaten by a man in the military, this did not seem to be 
prominent.  The examiner maintained that the Veteran's childhood 
sexual abuse history appeared to be the main cause of her 
depression.  The examiner provided a diagnosis of major 
depression on Axis I.  

A review of the above evidence shows that the Veteran has a 
reported pre-service history significant for sexual abuse.  
Service treatment records tend to show that the Veteran was 
pregnant, sometime between September 1980 and November 1980, and 
that the pregnancy was terminated.  No physical assault is 
documented in the service treatment and personnel records because 
the Veteran was reportedly scared to report on the incident.  VA 
regulations recognize that evidence of personal assault may not 
be contained in service records, for reasons as cited by the 
Veteran, and so alternative circumstantial or secondary evidence, 
such as evidence of behavior changes, may corroborate a Veteran's 
account of a reported stressor incident.  See 38 C.F.R. 
§ 3.304(f)(4) (2009).  Records do show that the Veteran was 
treated for alcohol and drug abuse towards the latter part of her 
period of active duty service, which is behavior the Veteran has 
attributed as in direct response to the physical assault.  
Service personnel records covering the Veteran's period of active 
duty service do not show or suggest any behavioral changes in 
terms of the quality of the Veteran's performance of her duties; 
however, shortly after her separation from service, records from 
her service in the Army National Guard show a significant 
negative change in her performance.  In addition, the Board 
recognizes that the Veteran is competent to report on factual 
matters of which she has first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  It also appears from 
the June 2002 VA examination report that the examiner believed 
that a physical assault occurred in-service, which is evidence 
the Board must account for.  See Patton v. West, 12 Vet. App. 272 
(1999); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

While the June 2002 VA examiner found that the reported physical 
assault did not seem to be a prominent reason for the Veteran's 
depression, the question remains as to whether the in-service 
assault permanently impacted her psychiatric disorder to any 
significant degree.  Thus, the Board finds that it is necessary 
to afford the Veteran a new VA examination and opinion to address 
this question.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

In addition, a remand also is required in order to undertake 
additional records developed.  As discussed above, the Veteran 
indicated that records pertaining to her Article 15 were 
contained in her "finance records."  The Board assumes that she 
does not have a copy of these records as no additional evidence 
was submitted within the 60-day period allotted by the Board 
following the September 2009 hearing.  To ensure the record is 
complete, VA will request and obtain any available relevant 
records from the Defense Finance and Accounting Service (DFAS) or 
other appropriate custodian.  

At the hearing, the Veteran confirmed that she received social 
security disability benefits from 1996 to 2002.  VA treatment 
records note that such benefits were for disabilities that 
included the Veteran's mental disorder.   As such, VA has a duty 
to obtain such potentially relevant records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2010).  

Lastly, the Veteran's representative indicated in a February 2010 
statement that the Veteran wants VA to obtain records pertaining 
to treatment she received for PTSD and depression at the 
Canandaigua VAMC during the period of December 2009 to February 
2010.  Accordingly, an attempt must be made on remand to obtain 
these records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to 
ensure that all medical records from the 
Veteran's service in the Army National 
Guard of New Jersey have been obtained and 
associated with the claims file.  

2.  Undertake appropriate development 
through the DFAS or other appropriate 
depository to obtain records pertaining to 
an Article 15 the Veteran reportedly 
received during her active duty service.  
(The Veteran specifically contends that she 
placed such records in her "finance 
records.")  All efforts to obtain the 
records should be documented in the claims 
file.  

3.  Contact the SSA and request copies of 
all documents pertaining to disability 
benefits afforded the Veteran, including 
any administrative decision and the medical 
records relied upon concerning her claim.

4.  Obtain VA treatment records from the 
Canandaigua VAMC dating from December 2009 
to the present that pertain to any mental 
health treatment received by the Veteran. 

5.  After completion of the above 
development, schedule the Veteran for a 
mental health examination with respect to 
her claim for service connection for an 
acquired psychiatric disorder, to include 
PTSD due to personal assault.  The claims 
file must be made available to the examiner 
for review.  Any required tests, if any, 
should be conducted.  

As part of the examination report, the 
examiner is requested to provide a medical 
opinion concerning the following matters:  

(a)  Whether it is at least as likely 
as not (i.e., a 50 percent probability 
or greater) that any diagnosed 
psychiatric disorder, including PTSD 
and depression, is related to event, 
injury, or disease in service.  

(b)  With respect to the PTSD personal 
assault claim, whether the evidence of 
behavioral changes and other evidence 
of record indicates that a personal 
assault occurred during the Veteran's 
period of active duty service.

(c) With respect to any psychiatric 
diagnoses made, an opinion is 
requested as to whether such 
conditions clearly pre-existed service 
and, if so, whether the underlying 
disorder underwent an increase in 
severity during service, or no more 
than an exacerbation of symptoms.  If 
an increase in severity of the 
underlying disability is found to have 
occurred, a further opinion is 
requested concerning whether that 
increase was clearly due to the 
natural progress of the psychiatric 
disorder.

A complete rationale must be provided for 
all opinions provided.  If the examiner is 
of the opinion that an opinion cannot be 
provided without resorting to speculation, 
then he/she must provide a detailed 
explanation as to why this is so.  

6.  Thereafter, readjudicate the claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD due to personal assault.  If the 
benefit sought on appeal remains denied, 
the Veteran and her representative should 
be issued a supplemental statement of the 
case, and then given an opportunity to 
respond before the case is returned to the 
Board.  

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
A Veteran has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


